DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-16 in the reply filed on 2/2/22 is acknowledged.
Claim Rejections - 35 USC § 102 and 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 2, 15 and 16 are rejected under 35 U.S.C. 102(a1) as being anticipated by Nakata et al (US 10,429,738).
	Nakata (earlier publication date of 3/30/2017) teaches plurality of filters including at least one polyamide membrane: col. 43, lines 10-16. The polyamide has imidization ratio 1.5 (Table 1).


Claims 1-16 are rejected under 35 U.S.C. 102(a1) as anticipated by WO 201/043697, or in the alternative, under 35 USC 103 as being unpatentable over the combination of WO 201/043697 and Nakata et al (US 10,429,738)..

    PNG
    media_image1.png
    375
    603
    media_image1.png
    Greyscale

The WIPO publication to Kamimura, as is seen in the figure, teaches a closed cycle filtration system having a tank (1), return loop (60), and plurality of filters therebetween. Filter 40 is described as multiple filters having a microfiltration membrane (50 nm or more pore size) and further membranes with pore size 20 nm or less, preferably 1-15 nm, or 1-12 nm, and are made of polyamide, polyimide or fluoropolymer (details on pages 8- 9 of the attached English translation). Filters 32 and 34 are ion exchange filters, particularly, cation exchange with acid groups, for removal metal ions, both upstream and downstream of filter 40. They are also made of polyimide or polyamide-imide (page 8). 

Claims 15 and 16 are directed at the material worked upon, and the filters in the references are intended for and capable of filtering such solutions.
Thus the filters A, BD, and BU are covered by this WIPO reference. Thus claims 1 and 3-16 are anticipated. 
For claim 2, the imidization ratio is not taught by WIPO, but as seen in Nakata, it can be 1.5.  

Alternate rejection: Teaching of Nakata, as shown in rejection 1, does not have the details of arrangements of the plurality if filters. The WIPO teaches such arrangements for the filtration of organic solvents. Therefore, it would have been obvious to one of ordinary skill in the art to use the teaching of WIPO in the teachings of Nakata because one would look up relevant literature for obtaining missing information.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISHNAN S MENON whose telephone number is (571)272-1143. The examiner can normally be reached Flexible, but generally Monday-Friday: 8:00AM-4:30PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 5712720579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KRISHNAN S MENON/           Primary Examiner, Art Unit 1777